Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 3 TO TERM CREDIT AGREEMENT

AMENDMENT NO. 3 (this “Amendment”) dated as of February 22, 2016 to the Term
Credit Agreement dated as of December 19, 2014 (as amended by (x) Amendment
No. 1 to Term Credit Agreement dated as of May 1, 2015, and (y) Amendment No. 2
to Term Credit Agreement dated as of October 28, 2015, the “Credit Agreement”),
among MYLAN INC. (the “Borrower”), MYLAN N.V., as a guarantor (the “Company”),
the other borrowers and guarantors from time to time party thereto, the Lenders
party thereto from time to time (the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent (the “Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby. This Amendment shall constitute
a “Loan Document” for all purposes under the Credit Agreement.

SECTION 2. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by:

(i) amending the definition of “Defaulting Lender” as follows:

(A) deleting “or” at the end of clause (c);

(B) immediately after clause (d), add “, or (e) has, or a direct or indirect
parent company that has, become the subject of a Bail-In Action (as defined in
Section 9.19).”; and

(C) amending the reference to “(d)” in the last sentence thereof, to refer to
“(e)”; and

(ii) amending the definition of “Federal Funds Effective Rate” by deleting the
words “by federal funds brokers”;

(b) Section 7(g) of the Credit Agreement is hereby amended by amending and
restating the proviso thereto in its entirety as follows:

“provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or as a result of



--------------------------------------------------------------------------------

a casualty event affecting such property or assets; or (ii) any “change of
control” put arising as a result of any acquisition of any Acquired Entity or
Business permitted hereunder in respect of any Indebtedness of such Acquired
Entity or Business or any of its subsidiaries so long as any such Indebtedness
that is put in accordance with the terms of such Indebtedness is paid as
required by the terms of such Indebtedness;”; and

(c) Article 9 of the Credit Agreement is hereby amended by:

(i) inserting the following as Section 9.19 to the Credit Agreement:

“Section 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

The following terms shall for purposes of this Section have the meanings set
forth below:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

2



--------------------------------------------------------------------------------

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which Write-Down and Conversion Powers are described in the EU Bail-In
Legislation Schedule.”

SECTION 3. Designation and Agreement. The Borrower hereby designates that the
acquisition by the Borrower of Meda AB (publ) (the “Moon Acquisition”) shall be
a Qualified Acquisition under the Credit Agreement and each of the Agent and the
undersigned Lenders hereby agree that the Moon Acquisition shall be deemed a
Qualified Acquisition for all purposes under the Credit Agreement.

SECTION 4. Representations of Borrower. The Borrower represents and warrants
that (i) the representations and warranties of the Borrower set forth in Article
III of the Credit Agreement (other than Sections 3.04(b) and 3.06) will be true
and correct in all material respects (except to the extent that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the Amendment Effective Date (as defined
below) (as if each reference therein to a “Loan Document” included a reference
to this Amendment), except where any representation and warranty is expressly
made as of a specific earlier date, such representation and warranty shall be
true in all material respects as of any such earlier date and (ii) no Default
will have occurred and be continuing on such date.

SECTION 5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 6. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 7. Effectiveness. (a) This Amendment shall become effective as of the
date hereof on the date (the “Amendment Effective Date”) when the Agent shall
have received from each of the Borrower and the Required Lenders a counterpart
hereof signed by such party or facsimile or other written confirmation (in form
satisfactory to the Agent) that such party has signed a counterpart hereof.

(b) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent, any
Guarantor or any other party under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.

 

3



--------------------------------------------------------------------------------

(c) Nothing herein shall be deemed to entitle the Borrower or any Guarantor to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan document in similar or different circumstances.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

MYLAN INC., as Borrower By:  

/s/ Prafulla Makode

  Name:   Prafulla Makode   Title:   VP & Asst. Treasurer

 

MYLAN N.V., as Guarantor By:  

/s/ Prafulla Makode

  Name:   Prafulla Makode   Title:   VP & Asst. Treasurer

 

[Signature Page to 2014 Term Loan Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BANK OF AMERICA, N.A., as Lender By:  

/s/ Yinghua Zhang

  Name:   Yinghua Zhang   Title:   Director

 

[Signature Page to 2014 Term Loan Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

PNC Bank, National Association, as Lender By:  

/s/ Tracy J. DeCock

  Name:   Tracy J. DeCock   Title:   Senior Vice President

 

[Signature Page to 2014 Term Loan Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Lender By:  

/s/ Jaime Johnson

  Name:   Jaime Johnson   Title:   Director

 

[Signature Page to 2014 Term Loan Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

JPMorgan Chase Bank, N.A., as Lender By:  

/s/ Deborah R. Winkler

  Name:   Deborah R. Winkler   Title:   Vice President

 

[Signature Page to 2014 Term Loan Amendment]